Case 1:20-cv-00050-LEW Document 16 Filed 06/22/20 Page 1 of 1              PageID #: 241



                         UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE

 RICHARD ROE,                                  )
                                               )
                      Plaintiff,               )
                                               )
 v.                                            )        Case No. 1:20-cv-00050-LEW
                                               )
 MARIANNE LYNCH, DISTRICT                      )
 ATTORNEY FOR PROSECUTORIAL                    )
 DISTRICT V,                                   )
                                               )
                      Defendant.

        ORDER ON PLAINTIFF’S MOTION FOR RECONSIDERATION

       On May 18, 2020, Plaintiff Richard Roe filed a Motion for Reconsideration, asking

me to re-evaluate my Order granting the Defendant’s Motion to Dismiss (ECF No. 11),

and to vacate the Judgment against him (ECF No. 12). “A party may seek to alter or amend

a judgment under Federal Rule of Civil Procedure 59(e). Rule 59(e) relief is granted

sparingly, and only when the original judgment evidenced a manifest error of law, if there

is newly discovered evidence, or in certain other narrow situations.” Biltcliffe v.

CitiMortgage, Inc., 772 F.3d 925, 930 (1st Cir. 2014). Because Plaintiff has not identified

an error of law, or pointed me to any new facts that would alter my earlier decision,

Plaintiff’s Motion for Reconsideration (ECF No. 13) is DENIED.

      SO ORDERED.

       Dated this 22nd day of June, 2020.

                                          /s/ Lance E. Walker
                                         UNITED STATES DISTRICT JUDGE
